Citation Nr: 1813177	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-59 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to chronic obstructive pulmonary disease (COPD), asthma, and restrictive ventilator defect, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Coast Guard from April 1939 to May 1945 as a cook and mess attendant.  He was involved in major engagements in the South Pacific Theater during World War II.  He was honorably discharged.  The Veteran died in March 2015.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A hearing was not requested.  

In November 2017, the Board remanded the Appellant's claim for an addendum opinion.  


FINDING OF FACT

The weight of the evidence is against a nexus between an in-service event and a respiratory disorder other than asbestosis, including but not limited to chronic obstructive pulmonary disease (COPD), asthma, and restrictive ventilator defect, to include as secondary to service-connected asbestosis.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder other than asbestosis, including but not limited to chronic obstructive pulmonary disease (COPD), asthma, and restrictive ventilator defect, on a direct basis or secondary to asbestosis, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Id. at 447-48.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998). 

Service connection cannot be granted because with the exception of asbestosis, there is no nexus between a current respiratory disorder and service or service-connected disability.  The December 2017 VA examiner identifies obstructive sleep apnea and restrictive ventilator defect as respiratory disorders, the latter being "another characterization from obesity and or [obstructive sleep apnea]."  The examiner states that these disorders are the result of the Veteran's obesity, not an in-service incident or service-connected asbestosis.  

The December 2017 VA examiner also identifies aspiration pneumonia as a medical disorder, but explains that this disorder is attributable to air from the Veteran's CPAP machine being pushed into his body.  It is not the result of an in-service incident or service-connected asbestosis.  

The examiner identifies COPD as a disorder listed on the Veteran's death certificate.  The examiner notes that COPD is commonly the result of cigarette smoking and attributes the Veteran's COPD to his history as a former smoker.  The examiner also states that the Veteran does not have asthma, which is consistent with the findings of the October 2017 VA examiner.  The December 2017 VA examiner concludes that neither COPD nor asthma is the result of an in-service incident or service-connected asbestosis.  

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Because the weight of the evidence is against a nexus between a respiratory disorder and an in-service incident or service-connected asbestosis, the Appellant's claim must be denied.


ORDER

Entitlement to service connection for a respiratory disorder other than asbestosis, including but not limited to chronic obstructive pulmonary disease (COPD), asthma, and restrictive ventilator defect, to include as secondary to service-connected asbestosis, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


